In re Turner, Sharon; — Plaintiffs); applying for writ of certiorari and/or review; Parish of Pointe Coupee, 18th Judicial District Court, Div. “D”, No. 28,297; to the Court of Appeal, First Circuit, No. CA96-0624.
Granted. The judgment of the court of appeal is vacated and set aside. The case is remanded to the court of appeal to review the determination of liability under the manifest error or clearly wrong standard. If liability is found, then apportionment of fault should be determined by review de novo. See Boudreaux v. Farmer, 604 So.2d 641 (La.App. 1st Cir.1992); writ denied, 605 So.2d 1373, 1374.
VICTORY, J., not on panel.